Title: To John Adams from Thomas Mifflin, 30 May 1797
From: Mifflin, Thomas
To: Adams, John



Sir
Philadelphia May 30th. 1797

I have the honor to acknowledge the receipt of your Excellency’s letter of the twenty second instant, and to return you my best thanks for your compliance with that part of my request, which respects the interference of the American Ministers in Europe, to use their influence in obtaining permission for exporting ten thousand stands of Arms from Great Britain, Holland, or Hamburgh, for the use of the Militia of Pennsylvania. As soon as the necessary Contracts are concluded (which, in some measure, depended on my being able to promise this interference) I will communicate the names of the Agents, proposed to be employed.—
In requesting your Excellency to submit to the consideration of Congress, the expediency of remitting the duties on the importation of the specified quantity of arms, I meant to adopt the mode, which then appeared to me to be the most regular, for obtaining the co operation of the Federal Legislature, in promoting a measure of State policy.—Respectfully acquiescing, however, in the opinion that you have expressed, I have requested the Representatives of Pennsylvania, to introduce the subject to the attention of Congress, with a view to obtain a special law, if it should be deemed compatible with the general interests of the Union
I have the honor to be, with perfect consideration and / respect, / Sir, / Your Excellency’s / Most obedient humble Servant

Tho Mifflin